       Case 1:20-cv-00634-WJ-KRS Document 24 Filed 07/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DANIEL V. GALLEGOS,

               Plaintiff,

       vs.                                                   No. CIV 20-634 WJ/KRS

KILOLO KIJAKAZI, Acting Commissioner
of the Social Security Administration,

               Defendant.

                     ORDER TO SEAL ADMINISTRATIVE RECORD

       THIS MATTER is before the Court upon Defendant’s Motion to Seal Administrative

Record, (Doc. 22). Having read the motion and being fully advised in the premises, the Court

finds that there is good cause for granting the motion.

       IT IS HEREBY ORDERED that the administrative record lodged by Defendant in the

above-referenced case shall be permanently sealed. Access to the administrative record shall be

limited to the Court and the case participants only.




                                                       __________________________________
                                                       KEVIN R. SWEAZEA
                                                       United States Magistrate Judge
